Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 6 May 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good Stay near New York 6 May 1800.

Je vais à présent m’occuper du travail que vous m’avez imposé. Je voudrais que ce pût être d’une maniere digne de vous et de l’importance du sujet. Mais je n’ôse l’esperer.
un plan d’éducation qui ne commence pas par les petites ecoles est ce qu’on appelle en France une charrue devant les boeufs.
Mon ami Pusy vous remettra cette Lettre; il est digne de toute votre estime; et dans la multitude de choses pour lesquelles il vaut mieux que moi, il a l’avantage de parler assez bien l’anglais à la française: ce qui est de beaucoup préférable a ne le point parler du tout.
Il me semble que vous êtes content des Elections de New York. J’en félicite l’amérique et vous.
Salut, respect, bien tendre attachement.

Du Pont (de Nemours)



editors’ translation

Sir,
Good Stay near New York 6 May 1800

I am now going to busy myself with the work you have assigned to me. I could wish that it might be in a manner worthy of you and of the importance of the subject. But I do not dare to hope so.
A plan for education that does not begin in the elementary schools is what we call in France a plow before the oxen.A plan for education that does not begin in the elementary schools is what we call in France a plow before the oxen.
My friend Pusy will deliver this letter to you; he is worthy of your complete esteem; and in the flock of things in which he is worth more than I, he has the advantage of speaking English quite well, in the French fashion: which is much preferable to not speaking it at all.
It seems to me that you are happy with the elections in New York. I congratulate America and you on them.
Greetings, respect, and very keen affection.

Du Pont (de Nemours)


 